UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-7338


GREGORY LYNN GORDON,

                Plaintiff - Appellant,

          v.

BRIAN CLAYTON HUNCKE, Detective; BRIAN WAYNE KEZIAH,
Detective; EDDIE CATHEY, Sheriff; UNION COUNTY SHERIFF’S
OFFICE; MILES HELMS, Attorney,

                Defendants - Appellees.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.     Robert J. Conrad,
Jr., Chief District Judge. (3:11-cv-00257-RJC)


Submitted:   January 12, 2012             Decided:   January 18, 2012


Before WILKINSON, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Gregory Lynn Gordon, Appellant Pro Se. William L. Hill, James
Demarest Secor, III, FRAZIER HILL & FURY, RLLP, Greensboro,
North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Gregory Lynn Gordon appeals the district court’s order

dismissing his 42 U.S.C. § 1983 (2006) action for failure to

state a claim after a 28 U.S.C. § 1915(e)(2)(B) (2006) review.

We   have    reviewed   the    record       and   find    no     reversible   error.

Accordingly, we affirm for the reasons stated by the district

court.      Gordon v. Huncke, No. 3:11-cv-00257-RJC (W.D.N.C. Sept.

28, 2011).     We also deny all pending motions.                  We dispense with

oral   argument    because         the    facts   and    legal    contentions     are

adequately     presented      in    the    materials     before     the   court   and

argument would not aid the decisional process.

                                                                           AFFIRMED




                                            2